Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 14, 2020

                                      No. 04-19-00432-CR

                                     Donald BRASSFIELD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1733-CR-A
                           Honorable William Old, Judge Presiding


                                         ORDER
        After we granted court reporter Patricia M. Wagner’s third motion for extension of time
to file the reporter’s record, we set the record due on January 7, 2020. See TEX. R. APP. R.
35.3(c). On the thrice-extended due date, the court reporter filed a third request for an extension
of time to file the record until February 6, 2020.
       The reporter’s request is GRANTED.
        We ORDER court reporter Patricia M. Wagner to file the reporter’s record with this court
not later than February 6, 2020.
        We also ORDER court reporter Patricia M. Wagner to submit an updated, signed, written
status report on each Friday, i.e., January 17, 24, 31, 2020, until the record is filed.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court